Citation Nr: 1728513	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an unspecified personality disorder with antisocial and paranoid features.

3.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to July 27, 2016 for the award of service connection for PTSD.



REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's claims file rests with the RO in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is associated with the claims file.

In June 2017, the Veteran raised the issues of entitlement to service connection for residuals of a traumatic brain injury and entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).  These issues have not yet been considered by the RO; therefore, the Board does not have jurisdiction over them.  Accordingly, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Back Disability

In its April 2017 Remand, the Board requested an addendum VA opinion addressing certain issues pertaining to the Veteran's claim, after finding a July 2015 VA opinion inadequate.  Specifically, the Board requested opinions as to: (1) whether the Veteran's pre-existing scoliosis was aggravated beyond its normal progression by his active duty service (including an in-service motor vehicle accident documented in the service treatment records); (2) whether the Veteran's pre-existing back disability relating to his fall at age 11, including the residuals of a spinal fusion surgery, were aggravated beyond their normal progression by the Veteran's active duty service (including an in-service motor vehicle accident); and (3) whether it is at least as likely as not that the Veteran had another back disability that had its onset during service or was otherwise related to service (including the in-service motor vehicle accident).  The Board noted that the Veteran's service treatment records show that he was involved in a motor vehicle accident in May 1978, and that he complained of back pain at that time.  Additionally, an August 1978 service treatment record also documented the Veteran's complaints of pain in the middle lumbar region with radiation to the lower limbs following the motor vehicle accident.  Another August 1978 record showed a positive straight leg raise test and diagnoses of strain with mild sacroiliitis.  Further, an October 1980 service treatment record showed complaints of progressive back pain and paresthesias since the motor vehicle accident.  

The RO obtained the requested addendum opinion, which was provided in April 2017.  Although the Board requested that the VA examiner address the pertinent evidence in the service treatment records noted above, the April 2017 VA opinion fails to adequately discuss this evidence.  Instead the addendum opinion simply listed the records and their contents without discussing their significance.  Specifically, the examiner did not address any of the relevant in-service evidence documenting complaints of back pain with radiation to the lower limbs following the May 1978 motor vehicle accident.  As the examiner's opinion does not address the pertinent in-service medical evidence suggesting a possible worsening of the Veteran's pre-existing back symptoms following an in-service motor vehicle accident, the opinion is nonresponsive to the Board's April 2017 Remand directives.  

Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a new VA opinion is required.

II.  Personality Disorder and PTSD

The claims for entitlement to service connection for a personality disorder, entitlement to an initial rating greater than 70 percent for PTSD, and entitlement to an effective date prior to July 27, 2016 for the award of service connection for PTSD are remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a September 2016 rating decision, the RO denied entitlement to service connection for an acquired personality disorder.  In a June 2017 rating decision, the RO granted service connection for PTSD, and assigned an initial disability rating of 70 percent, effective July 27, 2016.  In July 2017, the Veteran filed notices of disagreement for the September 2016 denial of his claim for service connection for a personality disorder and June 2017 award of a 70 percent rating and a July 27, 2016 effective date for his PTSD.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the April 2017 VA opinion, if available, discussing the etiology of the Veteran's back disability.  If deemed necessary by the examiner in order to provide the requested opinions, schedule a VA examination of the Veteran.  After reviewing the Veteran's claims file, including the service treatment records, the post-service treatment records, the Social Security Administration records, the Veteran's testimony, and all lay statements in the record, ask the VA examiner to provide the following opinions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's pre-existing scoliosis was aggravated by his active duty service, to include the May 1978 motor vehicle accident?

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

(b) Was the Veteran's pre-existing back disability relating to his fall at age 11, to include residuals of a spinal fusion surgery, aggravated by his active duty service, to include the May 1978 motor vehicle accident?

(c) Does the Veteran have any other diagnosed back disabilities beyond scoliosis and residuals of a spinal fusion surgery?  If so, please state the diagnosed disabilities.

(d) Is it at least as likely as not that any other current back disability was incurred in or caused by the Veteran's active duty service, to include the May 1978 motor vehicle accident?

The examiner must provide a full rationale for all opinions given.  The rationale must address and discuss all pertinent evidence in the claims file, to specifically include the service treatment records dated in May and August 1978 discussed in the body of the remand above, as well as the significance, if any, of the October 1980 complaints of worsening pain and paresthesias since the May 1978 motor vehicle accident in determining whether aggravation of the pre-existing back disabilities occurred during the Veteran's active service.  

If the examiner who provided the April 2017 opinion is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  

2.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for an acquired personality disorder, entitlement to an initial rating greater than 70 percent for PTSD, and entitlement to an effective date earlier than July 27, 2016 for the grant of service connection for PTSD.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, timely substantive appeals must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




